ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to competently represent her clients, neglected legal matters, failed to communicate with her clients, engaged in conduct constituting a conflict of interest, and allowed her clients’ cases to prescribe. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which respondent admits that her conduct violated Rules 1.1(a), 1.2, 1.3, 1.4, 1.9, and 1.16(d) of the Rules of Professional Conduct. Having reviewed the petition for consent discipline,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Satrica Williams-Bensaadat, Louisiana Bar Roll number 26142, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall be placed on probation for a period of two years, subject to the conditions set forth in the joint petition for consent discipline.
*318IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
TRAYLOR, J., would deny and reject consent discipline.